6)
                             ATTORNEY GENERAL OF TEXAS
                                          GREG        ABBOTT




                                                May 29,2012



The Honorable Robert Vititow                          Opinion No. GA-0941
Rains County Attorney
Post Office Box 1075                                  Re: Whether, under section 775.034, Health and
Emory, Texas 75440                                    Safety Code, a county commissioners court may
                                                      meet to vote on the appointment of a member of
                                                      the governing board of an emergency services
                                                      district prior to January 1 of the year in which the
                                                      appointment takes effect (RQ-1027-GA)

Dear Mr. Vititow:

       You ask whether, under the terms of section 775.034 of the Health and Safety Code, a county
commissioners court may meet to vote on the appointment of a member of the governing board of
an emergency services district prior to January 1 of the year in which the appointment takes effect. I

        Section 775.034 of the Health and Safety Code provides, in relevant part:

                          (a) The commissioners court of a county in which a single-
                 county [emergency services] district is located shall appoint a five-
                 member board of emergency services commissioners to serve as the
                 district's governing body ....



                         (c) After the votes are canvassed and the commissioners
                 court enters the order creating the district, the commissioners court
                 shall appoint the initial emergency services commissioners to serve
                 until January 1 of the year following the district election ....

                        (d) On January 1 of each year, the commissioners court shall
                 appoint a successor for each emergency services commissioner whose
                 term has expired.


         ISee Letter from Honorable Robert Vititow, Rains Cnty. Au'y, to Honorable Greg Abbott, Tex. Att'y Gen. at
1 (Dec. 7, 2011), http://www.texasattorneygeneral.gov/opin ("Request Letter").
The Honorable Robert Vititow - Page 2                  (GA-0941)




TEX. HEALTH & SAFETY CODE ANN. § 775.034(a), (c), (d) (West 2010). You question whether
subsection (d) requires the appointment of an emergency services commissioner precisely on January
1, or, in the alternative, whether the county commissioners court may make the appointment on a
prior date for the term that begins on January 1.

        Subsection (c) of section 775.034 does make clear that the term of the office at issue begins
on January 1. Id. § 775.034(c). But the statute does not state the consequences of a failure to hold
a vote to appoint on the precise date of January 1. See id. The date of the vote is not a matter of
statutory consideration. The statute's only concern is the date of appointment. As a consequence,
we read subsection (d) to require only that, regardless of the date on which the commissioners court
meets to vote on the appointment at issue, the actual appointment shall take place on January 1. See
id. § 77S.034(d). We take note ofthe incontrovertible fact that January 1 is a legal holiday on which
governmental bodies are invariably closed. TEX. GOV'T CODE ANN. §§ 662.003(a)(l) (West 2004)
(January 1 is a national holiday), 662.021 (a national holiday is a "legal holiday"), 662.022
(recognizing that a public office of this state may be closed on a legal holiday)?

         In addition, to disallow prior to January 1 a meeting to vote on the appointment to an office
whose term begins on that date would necessarily result in the appointee's failure to begin her term
until a later time. Any appointee must be notified of the appointment, determine whether to accept
the appointment, notify the commissioners court of her decision, take the oath of office, and prepare
to begin the exercise of her duties. We do not believe that the Legislature intended to prescribe such
a rushed process. See Carreras v. Marroquin, 339 S.W.3d 68, 73 (Tex. 2011) (stating courts will
"interpret statutes to avoid an absurd result").

        We conclude that a county commissioners court may meet to vote on the appointment of a
member of the governing board of an emergency services district on a date prior to January 1 of the
year in which the appointment takes effect. Because we answer your first question in the affirmative,
we need not address your second question.




         2J anuary 1 is a legal holiday in Rains County. Tel. conversations with Misty Johnson, Legal Assistant to Rains
Cnty. Att'y and Kathy Lucas, Assistant to Rains Cnty. Judge (Mar. 14,2012).
The Honorable Robert Vititow - Page 3         (GA-0941)



                                       SUMMARY

                       A county commissioners court may meet to vote on the
               appointment of a member of the governing board of an emergency
               services district on a date prior to January 1 of the year in which the
               appointment takes effect.

                                              Very truly yours,




                                              Attorney General of Texas


DANIEL T. HODGE
First Assistant Attorney General

JAMES D. BLACKLOCK
Deputy Attorney General for Legal Counsel

JASON BOATRIGHT
Chair, Opinion Committee

Rick Gilpin
Assistant Attorney General, Opinion Committee